ORDER OF SUSPENSION
Bruce R. Hamilton has been charged by the Inquiry Tribunal of the Kentucky Bar Association with violation of the Code of Professional Responsibility. The Inquiry Tribunal charged that, during his prosecution of a criminal trial in 1984, while he was Commonwealth Attorney, Hamilton represented to the trial court that certain taped statements of witnesses who were called to testify for the Commonwealth had been erased in anticipation of an order by the court requiring that copies be provided to the defendant pursuant to CR 7.26(1).
Now Hamilton admits that, at the time he made his sworn representation to the trial court, the exact status of the tapes was actually unknown. Subsequent to the trial and the reversal of the defendant’s convictions by this Court, the tapes were discovered intact in Hamilton’s office. The discovery of the tapes proves that his representation that they had been erased prior to trial was inaccurate and made in violation of DR 7-102(A)(5), which prohibits a false statement of fact. Hamilton denies that other misrepresentations alleged in the charge were knowingly made, and asserts that the utterances were inadvertent misstatements. In mitigation, Hamilton has offered his assumption that the tapes in question must have been erased because they could not be found prior to trial.
Hamilton has moved this Court to suspend his privilege to practice for a period of fifty-nine days. He is no longer engaged in the active practice of law, having resigned his public position and retired due to ill health in 1989. The KBA has no objection to this motion.
It is hereby ordered that the motion to suspend Hamilton’s privilege to practice for a period of fifty-nine days is SUSTAINED. It is further ordered that all disciplinary proceedings pending against Hamilton be terminated, and that he pay all cost associated with these proceedings pursuant to SCR 3.450.
ENTERED: December 19, 1991.
All concur.
/s/Robert F. Stephens ROBERT F. STEPHENS, Chief Justice